PER CURIAM:
Original petition of Jerome William Hayes, an inmate of Montana State Prison, for a writ of habeas corpus.
The petitioner herein was sentenced to 40 years in 1952 after pleading guilty to the charge of rape. After serving 7 years 4 months and 18 days in the State Prison he was released on parole and allowed to mingle with society. Ten months later he violated his parole and was returned to the prison. Petitioner then served 1 year, 7 months, and 27 days, before being given a second parole with a further opportunity to prove that he could adjust to the rules of society. The temptations of freedom were too much for him, for in 6 months and 24 days later he was back in prison because of another parole violation. He now petitions this court for a writ of habeas corpus, alleging that he is being illegally detained, although even by his own admission he is not eligible for parole until 1969. His pe*452tition seems to contend that the officials at the State Prison have incorrectly computed his date of discharge, in that they are applying the law related to “good time” as it was amended in 1955, instead of the prior law. We have thoroughly checked the computations made by the officials at the prison and find there is no merit in his contention.
Therefore, the writ is denied.